Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 09/28/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected 35 U.S.C. 103 as being unpatentable over SEN et al. (USPGPUB No. 2020/0104275 A1, hereinafter referred to as SEN) in view of BRENNAN et al. (USPGPUB No. 2019/0073265 A1, hereinafter referred to as Brennan) and further in view of Byers et al. (USPGPUB No. 2020/0125529 A1, hereinafter referred to as Byers) and further in view of Johnson (USPGPUB No. 2018/0089881 A1, hereinafter referred to as Johnson). 
As per claim 1, SEN discloses a system, comprising {system “computing platform 100”, see Fig. 1a, [0021]}, comprising:  
a first server {“target computing platform 150” or “servers or other computing devices”, see Figs. 1 and 5, respectively, and [0074]}, comprising:
a stored-program processing circuit {processing circuit “controller 582” for a stored-program “code/data 586”, see Fig. 5, []}, a first network interface circuit {“network interface 550”, see Fig. 5, [0074]}, and a first memory module {“memory subsystem 520”, see Fig. 6, []}, wherein:
the first memory module comprises: a controller {“memory controller 522”, see Fig. 5, [0074]}, the controller being connected: 
to the stored-program processing circuit through a cache-coherent interface {“Cache coherent interconnect for accelerators”, see Fig. 1a, [0032]}, and to the first network interface circuit {“network interface 550”, see Fig. 5, [0074]}.
SEN does not appear to explicitly disclose wherein the first memory module comprises a first memory die and the controller connected to the first memory die through a memory interface. 
Furthermore, Brennan discloses disclose wherein the first memory module comprises a first memory die {first memory module “flash memory 206 is implemented as multiple flash dies” (see Figs. 1C and 2C, [0095]} and the controller connected to the first memory die through a memory interface {“storage device controller 119” connected via “input/output port 210” memory interface on the respective first memory die (see Fig. 2C, [[0093]).}.
SEN and Brennan are analogous because they are from the same field of endeavor, computer architecture and memory management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEN and Brennan before him or her, to modify SEN’s “computing platform 100” incorporating Brennan’s “system 117” and corresponding die technology (see Fig. 1C). 
The suggestion/motivation for doing so would have been to resolve various deficiencies of a traditional storage system, operations may be performed by higher level processes and not by the lower level processes by a direct mapped flash storage system addressing data blocks directly (Brennan [0049]).
Therefore, it would have been obvious to combine Brennan with SEN to obtain the invention as specified in the instant claim(s).
Byers discloses: 
the controller being configured to communicate between the cache coherent interface and the memory interface {the controller “supervisor 37” communicates via “high speed interconnect 40” between cache coherent interface “coherent bus interface 32” and memory interface “memory controller 31”, see Fig. 3, [0033], [0034].}.
SEN/Brennan and Byers are analogous because they are from the same field of endeavor, computer architecture and memory management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEN/Brennan before him or her, to modify SEN/Brennan’s device incorporating Byers’ “RDMA interface modules 24” and inter-socket coherency bus ([0028], [0029]). 
The suggestion/motivation for doing so would have been to implement an RDMA interface module on a multi-socket motherboard over a coherency interface and transmitting the data from the RDMA interface module on an RDMA link to a server in an RDMA domain (Byers [0013]) without significantly loading either computer's operating system and freeing up resources and facilitates faster data transfer and low-latency networking (Byers [0003]).
Therefore, it would have been obvious to combine Byers with SEN/Brennan to obtain the invention as specified in the instant claim(s).
Johnson discloses: 
 wherein the controller being configured to convert a packet from the cache-coherent interface to a data suitable for the memory interface {“to convert the [cache-coherent interface] shader .
SEN/Brennan/Byers and Johnson are analogous because they are from the same field of endeavor, computer architecture and memory management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEN/Brennan/Byers and Johnson before him or her, to modify SEN/Brennan/Byers’ device incorporating Johnson cache coherency to raster representation (“L1 cache 851” coupled to “raster/depth 873” (see Fig. 8). 
The suggestion/motivation for doing so would have been to implement rendering software in the guest virtual machine has no knowledge of host GPU hardware resources including the number of GPUs available, amount of memory, number of execution units, load on the host GPU engines (Johnson [0003]).
Therefore, it would have been obvious to combine Johnson with SEN/Brennan/Byers to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Brennan discloses wherein:
the first memory module further comprises a second memory die {“flash dies 222 could be packaged in any number of ways”, see Figs. 2C, [0093]}, the first memory die comprises volatile memory {“NVRAM , and the second memory die comprises persistent memory {“flash 206”, see Fig. 2c, [0093]}.  

As per claim 3, the rejection of claim 2 is incorporated and Sen discloses wherein the persistent memory comprises NAND flash {“backed by NAND flash [206]”, see Fig. 2c, [0096]}.

As per claim 4, the rejection of claim 3 is incorporated and Sen discloses wherein the controller is configured to provide a flash translation layer for the persistent memory {software layer “storage managers 274 perform the necessary flash translation”, see Fig. 2G, [0104]}.

As per claim 5, the rejection of claim 1 is incorporated and Sen discloses wherein the cache-coherent interface comprises a Compute Express Link (CXL) interface {“Intel compute express link”, [0015]}. 

As per claim 6, the rejection of claim 1 is incorporated and Brennan discloses wherein the first server comprises an expansion socket adapter {“storage nodes 150 are hot pluggable”, see Fig. 2a, [0075]}, connected to an expansion socket of the first server {“can be inserted into a slot 142 in the chassis 138”, see Fig. 2a, [0075]}, the expansion socket adapter comprising: the first memory module {“a switch fabric 146 couples storage nodes 150 within chassis 138 together and to a network for communication to the memory”, see Fig. 2a, [0075].}; and the first network interface circuit {“a switch .

As per claim 7, the rejection of claim 6 is incorporated and Sen discloses wherein the controller of the first memory module is connected to the stored-program processing circuit through the expansion socket {“upon insertion or removal of storage node 150 from slot 142, the system automatically reconfigures in order to recognize and adapt to the change”, see Fig. 2a, [0075], as connected claimed to the “memory 154” instructions executed by the CPU 156 ([0076], [0077])}.

As per claim 8, the rejection of claim 6 is incorporated and Brennan discloses wherein the expansion socket comprises an M.2 socket {“dual in line memory modules, M.2, U.2, and others”, see Fig. 3b, [0116] last 3 lines}.

As per claim 9, the rejection of claim 6 is incorporated and Sen discloses wherein the controller of the first memory module is connected to the first network interface circuit by a peer to peer Peripheral Component Interconnect Express (PCIe) connection {“PCIE”, see Fig. 1, [0015]}.

As per claim 10, the rejection of claim 1 is incorporated and Sen discloses further comprising:
a second server {“servers or other computing devices”, see Fig. 5, [0074]}, and a network switch connected to the first server and to the second server {“network interface 550… communicate with remote devices”, see Fig. 5, [0074]}.

As per claim 11, the rejection of claim 10 is incorporated and Brennan discloses wherein the network switch comprises a top of rack (ToR) Ethernet switch {“SAN 158” implemented among a plurality of protocols “Ethernet” among TOR switches “implemented with a top of rack switch”, see Figs. 1 and 2, [0029], [0078]}.

As per claim 12, the rejection of claim 10 is incorporated and Sen discloses wherein the controller of the first memory module is configured to receive remote direct memory access (RDMA) requests, and to send RDMA responses {“requests copying of content… invoking DMA access to copy the data”, [0016]}.

As per claim 13, the rejection of claim 1 is incorporated and Sen discloses wherein the controller of the first memory module is configured to receive remote direct memory access (RDMA) requests {“requests copying of content… invoking DMA access to copy the data”, [0016]} through the network switch and through the first network interface circuit, and to send RDMA responses {“in response to receipt of a [RDMA] command”, [0031]} through the network switch and through the first network interface circuit {“connection with network .

As per claim 14, the rejection of claim 13 is incorporated and Sen discloses wherein the controller of the first memory module is configured to: 
receive data, from the second server {“transmit data to a device” via “network 550”, see Fig. 5, [0074].}; store the data in the first memory module {“particular direct write queue and/or direct read queue”, [0030].}; and send, to the stored-program processing circuit, a command for invalidating a cache line {“CCIX” understood as a cache protocol/standard for invalidating at least one line of cache, [0112]}.

As per claim 15, the rejection of claim 1 is incorporated and Sen discloses wherein the controller of the first memory module comprises a field programmable gate array (FPGA) {“FPGA”, [0023]} or an application-specific integrated circuit (ASIC) {“ASIC”, [0023]}.

Referring to claims 16-19 are method claims reciting claim functionality corresponding to the apparatus claims of claims 1-15, respectively, thereby rejected under the same rationale as claims 1-15 recited above.

Referring to claim 20 is a system claim reciting claim functionality corresponding to the apparatus claims of claims 1-15, respectively, thereby rejected under the same rationale as claims 1-15 recited above. 
Response to Arguments  
Applicant’s arguments, filed on 12/28/2021, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching cache coherency as recited in claim 1: US 20210117360 A1 and US 20170187846 A1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184